Title: Thomas Jefferson to Cornelia J. Randolph, 3 June 1811
From: Jefferson, Thomas
To: Randolph, Cornelia Jefferson


          
            
              My dear Cornelia
              Monticello June 3. 11.
            
             I have lately recieved a copy of mrs Edgeworth’s Moral tales, which seeming better suited to your years than to mine, I inclose you the first volume. the other two shall follow as soon as your Mama has read them. they are to make a part of your library. I have not looked into them, preferring to recieve their character from you after you shall have read them.your family of silk worms is reduced to a single individual. that is now spinning his broach.  to encourage Virginia and Mary to take care of it, I tell them that as soon as they can get a wedding gown  gowns from this spinner they shall be married. I propose the same to you that, in order to hasten it’s work, you may hasten home; for we all wish much to see you, and to express in person, rather than by letter, the assurance of our affectionate love.  
            
              Th:
              Jefferson
          
          
            P.S. the girls desire me to add a postscript, to inform you that mrs Higginbotham has just given them new Dolls.
          
        